United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3992
                         ___________________________

                                    Nadia Jackson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

               Metropolitan Council HRA Management Association

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: May 30, 2013
                                Filed: June 6, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       In 2010, Nadia Jackson brought this housing-discrimination complaint alleging
that her housing assistance was terminated without justification, and that appellee was
not complying with federal regulations. She claimed violations of her constitutional
rights, state law, and federal law. The district court1 granted appellee’s motion for
summary judgment, concluding that Jackson’s complaint raised matters that were
reviewable only in the state court of appeals, or were barred by res judicata based on
prior state-court litigation in Minnesota. This appeal followed. Jackson also moves
to file an amended brief, and to remand for lack of jurisdiction.

       After careful de novo review of the record, see Johnson v. Blaukat, 453 F.3d
1108, 1112 (8th Cir. 2006) (standard of review), we conclude--for the reasons
explained in the district court’s opinion--that the complaint raises claims as to which
judicial review is available only in the state court of appeals through a writ of
certiorari, and that the remainder of the complaint is barred by res judicata, see David
v. Tanksley, 218 F.3d 928, 930 (8th Cir. 2000) (de novo review of district court’s
interpretation of state law); Brown-Wilbert, Inc. v. Copeland Buhl & Co., 732
N.W.2d 209, 220 (Minn. 2007) (elements of res judicata); Dietz v. Dodge Cnty., 487
N.W.2d 237, 239 (Minn. 1992) (judicial review of quasi-judicial decisions is through
writ of certiorari to Minnesota Court of Appeals). We also reject Jackson’s argument
that the district court lacked jurisdiction to adjudicate her complaint, see 42 U.S.C.
§ 3613(a)(1) (party may commence civil action in United States district court alleging
discriminatory housing practice), and we conclude that her other arguments on appeal
are without merit. Jackson's allegations of professional misconduct by appellee's
attorney are totally without merit.

       Accordingly, we deny her pending motions, and we affirm. See 8th Cir. R.
47B.
                        ______________________________




       1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.

                                          -2-